Citation Nr: 0029988	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  98-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
based on convalescence under 38 C.F.R. § 4.30 beyond November 
30, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973, and had 
consecutive periods of active duty training from January 1990 
to September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the San Juan Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO granted a temporary total rating under 
38 C.F.R. § 4.30 for the period of September 30, 1997 to 
December 1, 1997.  The case previously came before the Board, 
where it was remanded in February 2000 for the RO to issue a 
Statement of the Case to the veteran.  The matter is now back 
before the Board for appellate review.      


FINDING OF FACT

After November 30, 1997, there is no medical evidence of 
record that the veteran had severe postoperative residuals 
such as unhealed surgical wounds, therapeutic immobilization 
of his right shoulder, or confinement to his home following 
right shoulder surgery in September 1997.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating based on convalescence subsequent to November 30, 1997 
have not been met.  38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the entire record, the Board concludes that 
the evidence currently of record provides a sufficient basis 
upon which to address the merits of the veteran's claim and 
that he has been adequately assisted in the development of 
the claim.  See 38 U.S.C.A. § 5107(a) (1999).

The veteran was granted service connection for right shoulder 
posttraumatic ankylosis and synovitis, status post repair of 
rotator by a July 1997 rating decision.  The right shoulder 
disability was rated 20 percent disabling, effective August 
9, 1995.  Except for during the period of convalescence from 
surgery in September 1997, during which time a 100 percent 
rating was in effect, the 20 percent rating has remained in 
effect since the initial rating decision.

Current VA regulations dictate that a total disability rating 
of 100 percent will be assigned on a temporary basis 
following surgery for a service connected disability 
necessitating at least one month of convalescence or surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement or for continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  38 C.F.R. § 4.30 
(1999).  The initial period of the temporary total rating is 
usually a period of 1, 2, or 3 months.  It may be extended 
for an additional 1, 2, or 3 months.  Extensions of 1 or more 
months, up to 6 months beyond the initial 6 months, may also 
be made.  Id.

The evidence shows that the veteran applied for a total 
disability rating following surgery performed by VA on 
September 30, 1997.  The surgery consisted of right revision 
decompression acromioplasty for his service connected right 
shoulder disability.  In a March 1998 rating decision, the RO 
granted a temporary total evaluation under 38 C.F.R. § 4.30, 
effective from September 30, 1997 through November 30, 1997.  

In April 1998, the veteran filed a Notice of Disagreement 
with the RO's determination of the ending date for receiving 
convalescence benefits under Section 4.30.  The veteran 
claimed that he needed further convalescence, and cited to VA 
medical progress notes from January 20, 1998 that indicate 
that he could go back to work on that day.  Based on this 
evidence, the veteran contends that his § 4.30 benefits 
should have been granted up through January 20, 1998.  After 
a review of the evidence, the Board denies the veteran's 
claim for an extension of benefits beyond November 1997.     

As previously discussed, Section 4.30 states that the initial 
1 to 3 month period of the temporary total rating may be 
extended for an additional 1 to 3 months.  This extension may 
be made if (1) the surgery requires at least one month 
convalescence; or (2) if severe postoperative residuals exist 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or for continued use of a wheelchair or crutches; 
or (3) for immobilization by cast, without surgery, of one 
major joint or more.  38 C.F.R. § 4.30(a) and 4.30(b)(1) 
(1999).  

Based on the evidence from the veteran's right shoulder 
surgery by VA on September 30, 1997 and from VA postoperative 
progress notes, the Board finds that there is no evidence 
that the veteran required further convalescence beyond 
November 1997.  Furthermore, there is no evidence that he had 
severe postoperative residuals or was immobilized by a cast 
for his shoulder disability.  The VA Ambulatory/Outpatient 
Care Report from September 1997 indicates that the veteran 
underwent revision decompression acromioplasty for right 
shoulder chronic impingement on September 30, 1997.  He was 
discharged the next day with a convalescence period noted to 
be 3-4 weeks.  

Postoperative progress notes reveal that one week after the 
shoulder operation the surgical wound was clean with no 
suppuration.  The veteran complained of a lot of shoulder 
pain, and the examiner noted tenderness on palpation of the 
shoulder.  However, the examiner also noted that the veteran 
was progressing adequately from his shoulder operation.  Two 
weeks, VA orthopedic progress notes indicated that the 
veteran was "doing better", with the right shoulder wound 
completely healed and no swelling present.  The examiner 
recommended a consult for work on the range of shoulder 
motion.  VA medical progress notes from December 3, 1997 show 
that the veteran was in physical therapy for his right 
shoulder and was "doing better".  The orthopedic examiner 
noted that the veteran had no neurological deficit and some 
limitation of motion of the shoulder.  He also noted that the 
veteran will continue in physical therapy.            

In assessing the veteran's convalescence period and whether 
it should be extended beyond November 1997, the Board does 
not find that the requisite criteria have been satisfied for 
a further convalescence period.  There is no indication in 
the record that after November 30, 1997, the veteran had 
severe postoperative residuals such as unhealed surgical 
wounds, therapeutic immobilization of his shoulder joint, or 
that he remained in a cast, or was confined to his home.  On 
the contrary, very soon after the surgery, he was encouraged 
to do range of motion exercises and rehabilitative therapy.  
As previously discussed, his postoperative wound was well 
healed with no swelling or suppuration shortly after his 
surgery.  The post-surgery treatment notes certainly show 
continuing right shoulder disability, but the medical 
evidence does not show a need for a continued convalescence 
period beyond November 1997 following the September 1997 
surgery.  The need for further physical therapy to improve 
the functioning of the shoulder does not equate the need for 
further convalescence.     

The veteran argues that his convalescence period should be 
extended to January 20, 1998.  He bases this argument on VA 
medical progress notes from January 20, 1998, which state 
that the veteran can go back to work.  This evidence is 
indicative of only the fact that the veteran's shoulder 
condition was well enough for him to work that day.  It does 
not address whether, prior to that day, the veteran required 
convalescence beyond November 1997, or even whether he could 
work.  Section 4.30 does not state that a veteran's ability 
to work determines whether or not a temporary convalescence 
rating should apply.  The law requires evidence of severe 
postoperative residuals -- such as immobilization, unhealed 
surgical wounds or house confinement -- which are not 
evidenced here.  The Board does not intimate that the 
veteran's shoulder condition was normal during the period 
from December 1, 1997 to January 20, 1998, the period in 
question.  Rather, the Board finds simply that that after 
November 1997 the veteran was actively rehabilitating his 
shoulder in VA physical therapy and not convalescing or 
enduring severe postoperative residuals.       

The Board does not dispute that the veteran still has a 
significant shoulder disability.  The veteran's shoulder 
disability is currently rated as 20 percent disabling based 
on evidence of continued limitation of right shoulder range 
of motion, weakness and pain.  The most recent VA medical 
progress notes, from August 1999, reveal the veteran's 
continued shoulder pain and limitation of motion.  However, 
the Board emphasizes that a total rating is temporarily paid 
for the period of convalescence required by surgery.  
Extension of the convalescent rating should not be confused 
with rating the underlying disability.  The surgery may only 
ameliorate some of the symptoms of the service connected 
disability.  After convalescence, there may be continuing 
disability or need of treatment.  The continuing disability 
manifestations are rated under the rating schedule.  The 
continuance of manifestations of the underlying disability 
does not warrant the extension of the convalescent rating.  
The veteran may not be fully recovered from his right 
shoulder injury, and may never fully recover.  However, the 
lack of evidence showing his shoulder immobilized by a cast 
or severe postoperative residuals from the surgery, as 
opposed to residuals of the injury on the whole, merits a 
denial of an extension of the convalescence period.


ORDER

An extension of a temporary total disability rating based on 
convalescence, beyond November 30, 1997, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

